Citation Nr: 0708587	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1942 to January 1946.   
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2005, the appellant's son 
testified on her behalf at a Travel Board hearing before the 
undersigned.  Unfortunately, the recording of that hearing 
proceeding was defective, and could not be transcribed.  In 
August 2005, VA contacted the appellant and offered her the 
opportunity for another hearing.  In her September 2005 
reply, the appellant indicated that she wished to have 
another Travel Board hearing at Chicago RO.  Consequently, 
later in September 2005 the Board remanded the case to the RO 
for that purpose.  The appellant failed to appear for the 
hearing scheduled in July 2006.  

The appellant's April 2004 notice of disagreement may be 
interpreted as raising a claim of entitlement to dependency 
and indemnity compensation under 38 U.S.C.A. § 1151.  Such 
matter has not been addressed by the RO, is not inextricably 
intertwined with the matter being addressed, and is referred 
to the RO for any appropriate action.


FINDINGS OF FACT

1.  The veteran died in May 2003; chronic obstructive 
pulmonary disease (COPD) was certified as the cause of his 
death; gastrointestinal bleed was certified as an underlying 
cause.  

2. COPD and gastrointestinal bleed were not manifest in 
service, and are not shown to have been related to the 
veteran's service or to his service connected disability, 
pulmonary tuberculosis (PTB).
3.  The veteran's only service connected disability, PTB, is 
not shown to have contributed to cause his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  A June 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While this letter did not advise the 
appellant verbatim to submit everything she had pertinent to 
her claim, it explained the type of evidence necessary to 
substantiate the claim and asked him to submit such evidence.  
This was equivalent to advising her to submit everything in 
her possession pertinent to the claim.    The December 2003 
rating decision and a November 2004 statement of the case 
provided the text of applicable regulations and explained 
what the evidence showed and why the claim was denied.   
Although the appellant was not provided notice regarding 
criteria for effective dates of awards (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)) such notice would only 
be relevant if the benefit sought were being granted. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC, and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  VA has also obtained medical 
opinions as to whether the cause of the veteran's death was 
related to his service.  The appellant has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review. 


II.  Factual Background

The veteran's service medical records do not reveal any 
complaints, findings, treatment or diagnosis of COPD or other 
lung disorder, nor do they reveal any gastrointestinal 
(specifically gastrointestinal bleeding) problems.  On 
January 1946 service separation examination the lungs and all 
other systems were found to be normal.  

On August 1949 VA medical examination, the veteran was found 
to have chronic PTB that was far advanced and active.  It was 
noted that he had been feeling well until May 5, 1949, when 
he started to feel weak, cough and expectorate.  In April 
1950 service connection was granted for PTB. 

An April 1982 pulmonary clinic progress note showed a 
diagnosis of COPD and old TB.  In December 1985 the veteran 
underwent total laryngectomy for recurrent squamous cell 
carcinoma.  

The veteran's May 2003 death certificate lists COPD as the 
cause of his death; gastrointestinal bleed was listed as an 
underlying cause; no contributing causes were listed; there 
was no autopsy.  A May 1, 2003 VA death note shows that the 
veteran was coded for approximately 20 minutes before 
expiring.  

The RO sought a medical opinion as to whether the veteran's 
service connected PTB caused or contributed to cause his 
death.  A January 2004 VA medical opinion by a nurse 
practitioner is to the effect that that the veteran's death-
causing COPD was not a result of his service connected 
tuberculosis.  

Because the opinion by the VA nurse practitioner did not 
encompass whether the veteran's PTB contributed to cause his 
death, and did not include rationale, the Board sought a 
medical advisory opinion in this matter.  In a January 2007 
Veteran's Health Administration (VHA) opinion, a VA 
pulmonologist, Dr. S, noted that overall, based on his review 
of the claims file, it was probable that the veteran had 
chronic lung disease but he was uncertain if it was COPD or a 
different disorder, which would have been a restrictive 
abnormality.  If his chronic lung disease was COPD, than PTB 
would not have been a contributing or causative factor as 
postulated sources of COPD include chronic inflammation 
provoked by cigarette smoking with perhaps a genetic 
predisposition.  PTB was not considered a causative factor 
for COPD.  Since the cause of death was designated as COPD, 
Dr. S was unable to substantiate that the service connected 
PTB led to the veteran's death.  Dr. S also concluded that it 
was less likely than not that the veteran's PTB contributed 
to his death.   

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death. 38 C.F.R. § 3.312(b).   It is 
not sufficient to show that a service-connected disability 
casually shared in producing death; rather it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran's death was found to have been caused by COPD and 
gastrointestinal bleed.  Neither of these was service 
connected, and the evidence does not suggest that either 
should have been service connected.  Neither condition was 
manifest in service, and there is also no evidence to suggest 
that either was otherwise related to service or to the 
veteran's service connected PTB.  Notably, COPD was 
apparently not diagnosed until around 1982, some 36 years 
after service and the gastrointestinal bleed apparently 
occurred just before he died.  Such a prolonged time interval 
between service separation and the earliest documentation of 
these disabilities is of itself a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The veteran's only service connected disability was PTB; and 
there remains the question as to whether the PTB contributed 
to cause the veteran's death.  See 38 C.F.R. § 3.312(c).  
There is no competent evidence to the effect that the 
veteran's PTB contributed to cause his death.  Notably, Dr. 
S's opinion specifically found that it was less likely than 
not that the veteran's PTB contributed to his death and the 
Nurse Practitioner specifically found that the veteran's 
death causing COPD was not a result of his service connected 
tuberculosis.  Given that there is no medical evidence of 
record to the contrary, the preponderance of the evidence is 
against a finding of a nexus between the veteran's service 
connected PTB and his death.  

Because the appellant is a layperson, her allegation that the 
veteran's death was related to his service connected PTB, is 
not competent evidence in the matter.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


